 In the Matter ofJ. S.FRAZER,AN INDIVIDUAL DOING BUSINESS UNDERTHE NAME OF FRAZIERMINING COMPANYandDISTRICT 50, UNITEDMINE WORKERS OFAMERICACaseNo. R-4356.-Decided November 2, 1942Jurisdiction:mining industry.Investigation and Certification of Representatives:existence of question : failureof Company to recognize union on request ; clection necessary.-Unit Appropriate for Collective Bargaining:all employees, excluding the work-ing foreman.Mr. Johz i A. Moore,of Marion, Ky., andandMr. Harold S. Cook,of St. Louis, Mo., for the Company.Mr. David Hunter,of Marion, Ky., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofJ. S. Frazer, an individual doing business under the name of FrazerMining Company, Mexico, Kentucky, herein called the Company,!the National Labor Relations Board provided for an appropriatehearing upon due notice before Robert D. Malarney, Trial Examiner.Said hearing was held at Marion, Kentucky, on October 7, 1942.TheCompany and the Union appeared, participated, iind were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. ' The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.On October 22, 1942, the Company filed a briefwhich the Board has considered.Upon the entire record in the case, the Board makes the follow-ing:1The petition and other formal papers in this proceeding aie hereby amended to disclosethe correct name of the Company.45 N. L. R B., No. 50.318 J.S.FRAZERFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY319J. S. Frazer, an individual doing business under the name of FrazerMining Company, operates the Pigmy Mine, a fluorspar mine nearMexico,Kentucky.The mine is owned by Pigmy Corporation, asubsidiary of Rosiclare Lead and Flourospar Mining Company.Un-der contract - with Pigmy Corporation, Frazer mines the ore 2 andprocesses it at the mine for use in the production of steel and alumi-num.Frazer is paid for his mining and processing services accord-ing to the tonnage of ore which he handles.During the year endingOctober 1, 1942, the amount of ore handled by Frazer amounted toabout 7,000 tons and Frazer's gross receipts exceeded $50,000.Allore mined and processed by Frazer is sold by Pigmy Corporation toRosiclare Lead and F11lorspar Mining Company, by which it is sentfrom Frazer's mill at the mine to customers, practically all of whomare located outside Kentucky.We find that Frazer, contrary to hiscontention, is engaged in commerce within the meaning of the Na-tional Labor Relations Act.3II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America; is a labor organization, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 25, 1942, the Union, by letter, asked that the Companyrecognize the Union as sole bargaining representative of its employees.At the time of the hearing the Company had not yet recognized theUnion.1'I'he greater part of the ore from the Pigmy Mine is brought to the surface throughthe agency of Shelley Patton, an individual to whom Fiazer has subcontracted such workSeeMattel of Shelley Patton and District JO,UnitedMine Workers of America,45 N LR B 315, issued this dayCfl 'ainblatt vN L R B ,306 U S 001 ; rev'g 98 F (2d) 015 (C C A 3), settingasideMattel of Beilaniin Fainblatt and Mailotie Fainblatt, Individuals, doingbusinessunder the firm tames and styles of Sotnerstlle illanufactuitag Company and SomersetDfanufacturing CompanyandInternational Ladies' Garment Workers' Union, Local No139,1 N L It B 864 , 4 N L R B 598 ;Santa Cruz Fruit Packing Co. v N L. R B,302U S 453, aff'g 91 F (2d) 790 (C C A 9), enf'g as mod.Matter ofSantaCruz FruitPacking Company, a corpordtionandWeighers, Warehousemen and Cereal Workers, Local18 try, International Longshoremen's dssociatton, 1 NL R B 454;Sunshine MiningCo V N L R B,110 F (2d) 780 (C C A 9), enforcingMatter of Sunshine Mining Cont-panyandInternational Union of Mine,Milland Smelter Workers, 7 NL. R. B 1252cert denied312 U S 678. `320DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement prepared by the Regional Director and, admitted intoevidence at the hearing indicates that the Union represents a sub-stantial number of employees in the appropriate unit.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all employees of the Company exceptVirgil Baird constitute an appropriate bargaining unit.The Com-pany would include Baird in the unit.Employees of the Company spend their time chiefly in prospectingfor ore or in processing the mined ore at the mine.5Employees do,not generally shift from prospecting to processing work except inemergencies.All employees perform physical work.Baird is thehighest paid employee of the Company.He performs physical work.At the commencement of the hearing, Frazer characterized Baird asa "supervisory" employee, and Baird is regarded by other employeesas their foreman.Frazer is not continuously at the mine, and Baird',is the most experienced employee.We find that Baird is a workingforeman and we shall exclude him, as a supervisory employee, fromthe bargaining unit.We find that all employees of the Company, excluding the workingforeman, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act. -P. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election, subjectto the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations*The Union submitted to the Regional Director 13 applications,6 dated in November1941 and the remaining dated in 1942, 10 of which appear. to bear genuine signaturesof employees on the Company'spay roll,ofAugust 28, 1942.This pay roll lists 19emloyees.6As noted in footnote 2, above, most of the ore processed by Frazer-,is mined andbrought to the surface through the agency of Shelley Patton, with whom Frazer contractsfor such services.Miners employed by Patton are not directly concerned herein, since theUnion does not contend at this time that the bargaining unit should include all theworkers through whose efforts the ore is mined and processed for production purposes. J.S.FRAZER321Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with J. S. Frazer, anindividual doing business under the name of Frazer Mining Company,Mexico, Kentucky, an election by secret ballot shall be conducted asearly as possible but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eleventh Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Sec-tion 10, of said Rules and Regulations, among all employees of theCompany within the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preceding;the date of this direction, including employees who did not work dur-ing such pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporarilylaid off, but excluding employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by District 50, United Mine Workers of America, for thepurposes of collective bargaining.MR. GERARD D. REUa.Y took no part in the consideration of the aboveDecision and Direction of Election.493508-43--vo1.45--21